Citation Nr: 0722551	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease (DJD) of the lumbar 
spine.

2.  Entitlement to service connection for DJD of the cervical 
spine, claimed as arthritis of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran retired in April 1965, after 20 years of 
honorable active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in Little Rock, Arkansas, which denied the petition to 
reopen and the claim for service connection. 

The veteran testified before the undersigned at an April 2007 
hearing at the RO.  A transcript has been associated with the 
file.

In July 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The evidence consists 
of VA treatment records from October 2006 to February 2007.  
While this evidence was submitted in development of an 
unrelated claim, the veteran did report his back disabilities 
in the course of treatment.  There are no clinical findings 
or additional treatment for his back in these records.  To 
the extent that they report a back disability, they are 
duplicative of records already associated with the file.  The 
Board may consider the appeal.  38 C.F.R. § 20.1304.

Regardless of the RO's decision to reopen the DJD of the 
lumbar spine claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

During the course of his April 2007 hearing, the veteran 
appeared to be raising a claim of service connection for a 
shoulder disability; this matter should be clarified by the 
RO. 


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in January 1969 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for DJD of the lumbar spine.

2.  Evidence received since the January 1969 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether DJD of the lumbar spine was incurred or aggravated in 
service or manifested to a compensable degree within one year 
of service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has a current diagnosis of DJD of the 
cervical spine.

4.  There is no medical evidence relating the veteran's DJD 
of the cervical spine to any event or injury in service or 
any applicable presumptive period thereafter.


CONCLUSIONS OF LAW

1.  The January 1969 rating decision, denying the claim of 
service connection for DJD of the lumbar spine, is final.  38 
U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for DJD of the 
lumbar spine; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  DJD of the cervical spine was not incurred in or as a 
result of the veteran's active duty service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in November 2005 fully satisfied the duty to 
notify provisions for the petition to reopen.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
November 2005 letter also provided the veteran with the 
reasons for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in November 2005, he 
was provided five months to respond with additional argument 
and evidence and the claim was readjudicated and a statement 
of the case (SOC) was provided to the veteran in April 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions for the claim for service connection for 
DJD of the cervical spine.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The August 2004 letter 
told him to provide any relevant evidence in his possession.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran reported receiving Social Security 
income, but denied receiving disability benefits.  VA has no 
obligation to obtain any records from the Social Security 
Administration in such a case.  See 38 C.F.R. § 3.159(c).  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

For petitions to reopen, VA is not obligated to provide an 
examination, although the RO did provide one in March 2006.  
See 38 C.F.R. § 3.159(d).  

The veteran was afforded medical examination to obtain an 
opinion as to whether his DJD of the cervical spine condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the cervical spine claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed conditions may be associated with the 
veteran's military service.  This is discussed in more detail 
above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The veteran contends that he has DJD of the lumbar spine that 
is the result of his service.  The veteran filed a previous 
claim for service connection in October 1968.  That claim was 
denied in a January 1969 rating decision.  The veteran did 
not appeal.  The January 1969 decision is final.  38 U.S.C.A. 
§§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and DJD becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The January 1969 rating decision denied the claim because a 
December 1968 opinion of a VA medical examiner was that the 
veteran's DJD was not related to complaints of back pain in 
service during 1962, 1963 and 1964, and the veteran's DJD did 
not manifest within one year of service.  In order for the 
claim to be reopened, the veteran must submit evidence either 
showing that his DJD is related to his inservice complaints 
or was manifested within one year of service.

In his present claim, the veteran has submitted his current 
VA treatment records.  These records establish that his DJD 
of the lumbar spine is an ongoing disability.  While new to 
the file, they do not indicate that his DJD either is related 
to his inservice back complaints or that the DJD was 
manifested within one year of service.  Accordingly, they 
cannot constitute new and material evidence.  

The veteran was also seen for a March 2006 VA examination to 
determine whether his DJD was related to service.  The 
examiner opined that the DJD was unrelated to his inservice 
complaints of back pain.  Thus, he confirmed the December 
1968 opinion.  As there is no chance that this evidence 
raises a reasonable possibility of substantiating the claim, 
this opinion also cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a), supra.  

There is no other evidence which is relevant to this petition 
to reopen.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's petition.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition to reopen must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Service Connection

The veteran contends that he has DJD of the cervical spine as 
a result of his service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

As indicated above, service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and DJD becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The existence of DJD of the cervical spine is well 
established by the veteran's VA treatment records.  The Board 
concedes a current disability.

In reviewing the veteran's service medical records, the Board 
notes that there is no indication of DJD of the cervical 
spine.  There are no complaints of, diagnoses of, or 
treatment for any disorder of the neck.  There is no 
indication of a neck disorder in the veteran's October 1964 
retirement physical examination.  The complaints of back pain 
in 1962, 1963, and 1964, mentioned above, relate to the 
lumbar and thoracic regions.  There is no indication of 
cervical involvement.  

The Board also notes that DJD of the cervical spine was not 
diagnosed at the veteran's December 1968 VA examination.  The 
Board considers this significant as the examination occurred 
three years after separation and was directed at assessing 
the veteran's spine.  The absence of a diagnosis in service 
or for years afterward weighs heavily against this claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Board is extremely sympathetic to the difficulties the 
veteran must face as a result of his disabilities.  
Unfortunately, in light of the foregoing, the Board finds 
that the preponderance of the evidence shows that the 
veteran's DJD of the cervical spine was not incurred in 
service or manifested within one year of service.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The appeal to reopen the claim for service connection for DJD 
of the lumbar spine is denied.

Entitlement to service connection for DJD of the cervical 
spine is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


